Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS HIGH YIELD FUND On June 30, 2010, Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased $4,100,000 of Insight Communications Company, Inc. 9.375% Senior Notes – due 7/15/2018 - CUSIP # 45768VAD0 (the “Senior Notes”). The Senior Notes were purchased from BofA Merrill Lynch, a member of the underwriting syndicate offering the Senior Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. BofA Merrill Lynch received a commission of 1.91% per Senior Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Barclays Capital Inc. BNY Mellon Capital Markets, LLC BofA Merrill Lynch Credit Agricole CIB Credit Suisse Fifth Third Securities, Inc. J.P. Morgan Morgan Stanley RBS UBS Investment Bank U.S. Bancorp Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on October 27-28, 2010.
